2ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicants’ amendment and remarks of 20 May 2021 have been entered.
Claims 4-7, 9, 12-14, and 35-37 have been canceled. Claims 1-3, 8, 10, 11, 15-34, and 38-47 are pending. Claims 16-26, and 38-45 are withdrawn. Claim 28 is rejoined for examination as being directed to a species previously non-elected without
traverse. Claims 1-3, 8, 10, 11, 15, 27, 29-34, 46, and 47 are being examined on the merits.
	The rejection of claims 1, 3-15, 27, 29, and 32-34 for nonstatutory double patenting as being unpatentable over 15/110,630 in view of Hedrich is withdrawn in light of the Terminal Disclaimer filed 5 August 2020.
	The rejection of claim 2 for nonstatutory double patenting as being unpatentable over 15/110,630 in view of Hedrich and Darmady is withdrawn in light of the Terminal Disclaimer filed 5 August 2020.
	The rejection of claims 30 and 31 for nonstatutory double patenting as being unpatentable over 15/110,630 in view of Hedrich and Kim is withdrawn in light of the Terminal Disclaimer filed 5 August 2020.

2021.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-26 and 38-45 directed to inventions and species non-elected without traverse.  Accordingly, claims 16-26 and 38-45 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with OLIVIA BLOCK on 31 August 2021.

The application has been amended as follows: 
Claims 1-3 are allowed as previously presented.
Claims 4-7 remain canceled as previously presented.
Claim 8 is allowed as previously presented.
Claim 9 remains canceled as previously presented.
2)nCO- wherein n is 1-10--.
In claim 11, delete “is an optional linker” in line 7 and replace with --is a non-peptide linker comprising -NH(CH2)nCO- wherein n is 1-10--.
Claims 12-14 remain canceled as previously presented. 
Claim 15 is allowed as previously presented.
Cancel claims 16-26. 
Claims 27-34 are allowed as previously presented.
Claims 35-37 remain canceled as previously presented.
Cancel claims 38-45.
Claims 46 and 47 are allowed as previously presented.

Support for the amendment to claims 10 and 11 can be found in p.18, lines 3-4 of the specification as originally filed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest the claimed hemostatic agent of formula (I) as instantly claimed where the composition contains a linker -NH(CH2)nCO-. The closest prior art as set forth in the rejection of record (Barker US 2012/0114682 A1) teaches use of GPRP as a fibrinogen-binding peptide and its conjugation to dendrimers based upon lysine. While the ‘682 art indicates a linker can be present between the GPRP sequence and the dendrimer core, there is no teaching in ‘682 that the linker should 2)nCH- where n is 1-10, nor is there a teaching or rationale from the prior art to utilize such a linker in a FBP-dendrimer conjugate. Additionally, ‘682 fails to teach or suggest use of particles of a biocompatible cross-linked polysaccharide as part of the composition. 
Identical dendrimers and peptides can be found in USP 10,994,047 B2, but this patent and its related application do not serve as prior art under 35 U.S.C. 102(a)(1) or 102(a)(2), as the inventor of the ‘047 patent (Zbozien R) is a co-inventor of the instant application, the ‘047 only has a prior art effective U.S. filing date for a rejection under 35 U.S.C. 102(a)(2), and is clearly inventor derived subject matter (see MPEP 717.01 III.). The ‘047 patent has been removed as a reference for nonstatutory double patenting by filing of a Terminal Disclaimer on 5 August 2020.
The claimed composition is novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658   

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658